                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DEON’DRE T. TOWNSEND,

                          Plaintiff,
      v.                                                  Case No. 20-cv-1126-pp

SHERIFF EARNELL R. LUCAS,
and JOHN DOES,

                        Defendants.
______________________________________________________________________________

   ORDER SCREENING AMENDED COMPLAINT UNDER 28 U.S.C. §1915A
                           AND DISMISSING CASE
______________________________________________________________________________

      Deon’dre T. Townsend, an inmate at Milwaukee County Jail who is

representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the

defendants violated his constitutional rights. On October 29, 2020, the court

screened the complaint and gave the plaintiff the opportunity to file an

amended complaint. Dkt. No. 8. The court received the amended complaint on

November 23, 2020. Dkt. No. 9. As required by the Prison Litigation Reform

Act, which applies to this case because the plaintiff was incarcerated when he

filed his complaint, the court will screen the plaintiff’s amended complaint. 28

U.S.C. §1915(h); §1915A(a).

I.    Screening the Complaint

      A.       Federal Screening Standard

      The court explained the federal screening standard in its original

screening order, so it is not necessary to repeat the details of that standard in

this decision. See Dkt. No. 8 at 2-3. To state a claim for relief under the federal
                                         1

           Case 2:20-cv-01126-PP Filed 12/07/20 Page 1 of 12 Document 10
notice pleading standard, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). To state a claim for relief under 42 U.S.C. §1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or the

laws of the United States, and that whoever deprived him of this right was

acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d

793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)).

      The court construes liberally complaints filed by plaintiffs who are

representing themselves and holds such complaints to a less stringent

standard than pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768,

776 (7th Cir. 2015).

      B.     The Plaintiff’s Allegations

      The plaintiff is an inmate at the Milwaukee County Jail. Dkt. No. 9 at 2.

He is suing Sheriff Earnell Lucas and four John Doe Captains, who he says run

the jail. Id. The plaintiff asserts that in December 2019, the jail failed to

provide him and all other inmates with soap for nearly three weeks. Id. The

plaintiff complained through the grievance system, but he says the defendants

did nothing. Id.

      The plaintiff also alleges that since March 2020, he and all other inmates

are locked in their cells daily from 1:00 p.m. until 3:00 p.m. the next day, for a

total of twenty-six consecutive hours. Id. at 2-3. He says the drinking water in

his cell smells bad and tastes of lead, and the faucet is grime-filled and


                                           2

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 2 of 12 Document 10
corroded. Id. at 3. He also asserts that the cells do not have showers and the

vents are dirty and dusty. Id. He says he is forced to eat most of his meals in

his cell. Id. He says he is not even allowed to use the gym. Id.

      According to the plaintiff, when he wrote grievances about being locked

in for twenty-six or more hours, “they” (he does not specify who “they” is)

responded by saying, “We apologize for the inconvenience and hinderance the

altered daily schedule has caused,” and “contrary to your belief the schedule

was thought out [and] carefully crafted to deter the spread of COVID-19.” Id. at

3-4. The plaintiff says the defendants have undermined these claims by not

properly screening new and transferred inmates. Id. at 4. He explains that new

and transferred inmates are placed directly into general population units. Id.

      By way of example, the plaintiff alleges that in late October 2020, an

inmate from the House of Correction was placed in his unit for less than a

week. Id. He says the inmate was then transferred back to the House of

Correction where he tested positive for COVID-19. Id. The plaintiff asserts that

he was exposed to COVID-19, but he was not infected, even though he made

contact with the infected inmate. Id.

      The plaintiff further alleges that the defendants “[e]ncourage jail staff to

ravage and ransack cells, and inmates[’] personal belongings in monthly

shakedowns, during which they go through inmates’ legal work and discovery.

Randomly run on pods and point mace canisters, spray guns, and tazer guns

at inmates yelling lock-in.” Id. at 3. The plaintiff says that inmates must




                                         3

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 3 of 12 Document 10
immediately run to their cells and lock-in, or jail staff will punish them with

lock-in for as long as they see fit. Id.

      The plaintiff asserts that not only do the defendants know about this

alleged misconduct, they encourage it. Id. The plaintiff explains that he is

innocent until proven guilty, and he should not be treated like a convicted felon

in a max facility. Id. The plaintiff seeks $200,000 in damages for mental,

emotional and physical stress and neglect. Id. at 4.

      C.     Analysis

      The plaintiff alleges that various conditions and incidents—such as a

lack of soap for three weeks; being confined to his cell for twenty-six hours

straight; having to drink bad smelling and tasting water; having to immediately

comply with orders to lock-in while staff point tasers, mace and spray guns at

him; being exposed to COVID-19; and having his cell ransacked during

monthly shakedowns—violated his constitutional rights. The plaintiff does not

specify which staff members were responsible for each of these conditions

and/or involved in each incident. The court doubts that the same staff

members were responsible for all the alleged misconduct the plaintiff describes

in his amended complaint.

      The court explained in its original screening order that under Fed. R. Civ.

P. 18 and 20, a plaintiff may join multiple defendants in a single case only if

the plaintiff asserts at least one claim against each defendant that arises out of

the same events or incidents and involves questions of law or fact that are

common to all the defendants. Dkt. No. 8 at 9. Because different staff members


                                           4

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 4 of 12 Document 10
likely were involved in the different conditions/incidents the plaintiff describes

in the amended complaint, the plaintiff could not join all those different claims

in a single lawsuit. So, instead of suing the many officers directly involved in

the underlying conditions/incidents, the plaintiff has sued the sheriff and a

handful of unidentified captains who he says supervised the officers involved in

the underlying conditions/incidents. The plaintiff alleges that the sheriff and

officers not only knew about all of the officers’ alleged misconduct but

encouraged it.

      A supervisor may be held liable for a subordinate’s misconduct if the

supervisor directs or consents to the misconduct. For example, a supervisor

“must know about the conduct and facilitate it, approve it, condone it, or turn

a blind eye” for fear of what they might see. Gentry v. Duckworth, 65 F.3d 555,

561 (7th Cir. 1995) (quoting Jones v. City of Chi., 856 F.2d 985, 992 (7th

Cir.1988)). Of course, for a supervisor to be liable for a subordinate’s

misconduct, there must be misconduct. That is, if the conditions/incidents the

plaintiff complains about do not violate the Constitution, the Sheriff and

supervising captains cannot be liable for turning a blind eye to or facilitating

those conditions/incidents. See Carter v. Rosenbeck, 214 F. Supp. 2d. 889,

896-97 (C.D. Ill. 2002) (citing City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986)) (other citations omitted).

      The plaintiff states that he is a pretrial detainee, so in order to state a

claim about the conditions of his confinement he must alleges facts supporting

a reasonable inference that a condition was “objectively unreasonable” and


                                         5

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 5 of 12 Document 10
“excessive in relation to any legitimate non-punitive purpose.” Hardeman v.

Curran, 933 F.3d 816, 824 (7th Cir. 2019). Mere inconveniences or conditions

that do not exceed “the general level of discomfort anyone can experience while

in custody” will not be enough to state a claim. Id. at 824-25. Both the severity

and the duration of the alleged condition are relevant to the court’s analysis.

Id. at 824. The court will evaluate each alleged condition/incident in turn.

             1.    Lack of Soap

      The plaintiff complains that in December 2019, the jail failed to provide

him with soap for nearly three weeks. Although the plaintiff does not explain

why he was denied soap, it appears to have been a jail-wide problem as he

asserts that staff denied him and “all other inmates” soap. Dkt. No. 9 at 2. The

Seventh Circuit has held that in some situations, denying an inmate hygiene

items can violate the Constitution. See, e.g., Gillis v. Litscher, 468 F.3d 488,

490-91; 493 (7th Cir. 2006). Even assuming there was no legitimate

penological reason for the denial (such as problems with a supplier), the court

finds that the denial of soap for less than three weeks, without more, is

insufficient to state a claim.

      The plaintiff does not allege that he was denied access to showers, water

in his cell or other hygiene products such as shampoo and deodorant, which

may have been sufficient for him to stay adequately clean. He also does not

allege that he suffered any injury or harm, such as rashes, sores or infections,

as a result of temporarily not having soap. While it was no doubt




                                         6

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 6 of 12 Document 10
uncomfortable to go without soap for this period, this temporary inconvenience

was not so unreasonable as to state a claim.

             2.     Confined in Cell for Twenty-Six Hours

      The plaintiff asserts that, since March, he’s been regularly confined in

his cell for as many as twenty-six consecutive hours. Someone at the jail

explained to the plaintiff that inmates are being confined in their cells for

extended periods of time to control the spread of COVID-19. The challenges

presented by COVID-19, a highly contagious virus that can cause potentially

life-threatening symptoms, are numerous and complicated. Given how the

virus is transmitted, one of the main precautions medical experts have advised

is social distancing, which is nearly impossible in a jail. It appears that, in

response to the COVID-19 threat, jail administrators have opted to severely

restrict movement within the jail. Whoever responded to the plaintiff’s

grievance informed him that this decision was not made lightly.

      Given the unique challenges jail administrators currently face and the

requirement that courts accord substantial deference to the professional

judgment of jail administrators, the court cannot reasonably infer that the

decision to severely restrict inmates’ movement is objectively unreasonable or

excessive in relation to the purpose of keeping inmates safe and healthy. See

Overton v. Bazzetta, 539 U.S. 126, 132 (2003) (acknowledging that courts

“must accord substantial deference to the professional judgment of prison

administrators”).




                                         7

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 7 of 12 Document 10
             3.    Cell Conditions

      The plaintiff also alleges that he is not able to use the gym, he must eat

most meals in his cell, the vent in his cell is dirty, there is grime on his sink

faucet and the water tastes and smells bad. Jail staff are not allowing the

plaintiff to use the gym or cafeteria in order to minimize the risk of spreading

COVID-19. For reasons already explained, the court finds that these

restrictions are not objectively unreasonable or excessive in relation to the

purpose of keeping inmates safe and healthy. Many people who are not

incarcerated are unable to use gyms or eat outside their homes. This is,

unfortunately, the unpleasant reality of living in a pandemic.

      As to the plaintiff’s complaints about dirty vents, faucets and bad

smelling and tasting water, the court finds that these are inconveniences and

general discomforts that anyone who is incarcerated faces. As the U.S.

Supreme Court long ago explained, “the Constitution does not mandate

comfortable prisons . . . which . . . cannot be free of discomfort.” Rhodes v.

Chapman, 452 U.S. 337, 350 (1981).

             4.    Exposure to COVID-19

      The plaintiff alleges that he was exposed to COVID-19 when staff placed

an inmate who had transferred from another institution in his housing unit.

It’s not clear that the transferred inmate had COVID-19 when he was placed on

the plaintiff’s unit; it may be that he became infected while he was on the unit

or after he transferred back to the House of Correction. In any event, the

plaintiff fails to state a claim because he was not injured as a result of living on


                                         8

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 8 of 12 Document 10
the same unit as the transferred inmate (the plaintiff clarifies that he was not

infected). See, e.g., Lord v. Beahm, 952 F.3d 902, 905 (7th Cir. 2020) (holding

that the plaintiff’s claim failed “on the basic proposition that he has sued for

damages under § 1983 and alleged a constitutional tort … without then

developing evidence of a recoverable injury”).

            5.      Monthly Searches

      The plaintiff alleges that staff members conduct monthly searches of

inmates’ cells (he calls them shakedowns), look through inmates’ legal

documents, and run around pointing mace, tasers and spray guns at inmates

while ordering them to lock in. The U.S. Supreme Court has acknowledged

that, “[r]andom searches of inmates, individually or collectively, and their cells

and lockers are valid and necessary to ensure the security of the institution

and the safety of inmates and all others within its boundaries.” Hudson v.

Palmer, 468 U.S. 517, 529 (1984) (quoting Marrero v. Commonwealth, 222 Va.

754, 757 (1981)).

      The plaintiff does not necessarily take issue with the fact that these

searches are conducted; he is more concerned with the way they are

conducted. He makes the vague assertions that inmates’ cells are “ravaged”

and “ransacked” without explaining what he means by that. A thorough search

of a cell may include moving items, opening storage containers, flipping

through stacks of papers and perhaps stripping sheets from beds. But such

procedures are necessary for jail staff to conduct an effective search. The

plaintiff makes no allegations from which the court can reasonably infer that


                                         9

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 9 of 12 Document 10
staff members’ methods are excessive given the purpose for which cell searches

are conducted.

      The plaintiff also asserts that staff members “randomly run on pods,”

pointing mace, tasers and spray guns at inmates while ordering them to lock-

in. The plaintiff says that inmates must comply within thirty seconds or face

punishment. Once again, the plaintiff seems to feel harassed and intimidated

by the staff members’ methods, but, as the U.S. Supreme Court has observed,

“[j]ails are often crowded, unsanitary, and dangerous places. Florence v. Bd. of

Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 332 (2012). There are

many more inmates than there are staff members, and staff members have

limited options for gaining inmates’ compliance. Given security and safety

concerns, it is objectively reasonable for staff members to present a show of

force to gain immediate compliance from inmates and for staff members to

discipline those inmates who fail to comply. The plaintiff makes no allegations

from which the court can reasonably infer that staff members’ methods

(holding mace canisters, tasers, and spray guns while ordering inmates to

comply) are excessive in relation to the purpose of gaining inmates’ compliance.

The court also cannot reasonably infer that disciplining inmates with

additional lock-in time when an inmate fails to immediately comply with an

order is objectively unreasonable.

      The court cannot reasonably conclude that any of the conditions and/or

incidents the plaintiff describes in his amended complaint violate the

Constitution. And, because there is no underlying constitutional violation, the


                                       10

       Case 2:20-cv-01126-PP Filed 12/07/20 Page 10 of 12 Document 10
plaintiff fails to state a claim against the sheriff and captains who allegedly

supervised the officers responsible for those conditions and/or incidents.

III. Conclusion
      The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) because the amended complaint fails to

state a claim. The clerk will enter judgment accordingly.

      The court will document that the plaintiff has incurred a “strike” under

28 U.S.C. §1915(g).

      The court will email a copy of this order to DLSFedOrdersEastCL@doj.

state.wi.us.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed




                                         11

        Case 2:20-cv-01126-PP Filed 12/07/20 Page 11 of 12 Document 10
within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 7th day of December, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       12

       Case 2:20-cv-01126-PP Filed 12/07/20 Page 12 of 12 Document 10
